UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4305



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT ETHAN HOLDEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-03-27)


Submitted:   February 28, 2005             Decided:   April 7, 2005


Before LUTTIG, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Gordon Widenhouse, Jr., RUDOLF WIDENHOUSE & FIALKO, Chapel Hill,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Thomas R. Ascik, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Ethan Holden was convicted by a jury of conspiracy

to possess with intent to distribute methamphetamine and marijuana

in violation of 21 U.S.C. §§ 841, 846 (2000).

            On appeal, Holden raises two issues.                    We affirm.     First,

Holden alleges the district court erred in denying his motion for

judgment of acquittal because the Government failed to prove the

drug quantity necessary to support the offense of conviction.

Because    there      is    no     evidence       in     the    record      that   Holden

contemporaneously objected to the drug quantity finding before the

district court, this court reviews the district court’s actions for

plain error.       See United States v. Olano, 507 U.S. 725, 732-34

(1993).    Under plain error review, we may notice an error that was

not   preserved    by      timely      objection       only    if   the    defendant   can

demonstrate (1) that an error occurred, (2) that the error was

plain,    and   (3)   that       the   error   was      material     or     affected   the

defendant’s substantial rights.                Id. at 731-32.             Even when these

three conditions are satisfied, we retain discretion whether to

correct the error, which we will exercise only if the “error

seriously affect[s] the fairness, integrity or public reputation of

judicial proceedings.”            Id.     Upon review of the record, we find

there was no plain error.

            Second, Holden alleges that his April 5, 2001 statement

given to FBI agents should have been suppressed because it was


                                          - 2 -
obtained while he was represented by counsel who was laboring under

a conflict of interest.         We review the district court’s factual

findings underlying a motion to suppress for clear error and its

legal determinations de novo.        Ornelas v. United States, 517 U.S.

690, 699 (1996); United States v. Rusher, 966 F.2d 868, 873 (4th

Cir. 1992).    When a suppression motion has been denied, this court

construes    the   evidence    in   the   light   most   favorable    to   the

government.    United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998). The district court’s rejection of Holden’s motion was based

on   its    assessment   of    witness    credibility    at   a   voir     dire

examination.       The court’s determination of credibility is not

reviewable on appeal.         See United States v. Lowe, 65 F.3d 1137,

1142 (4th Cir. 1995).     Accordingly, we find no reversible error.

            Because Holden’s claims fail on appeal, we affirm his

conviction.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 3 -